Citation Nr: 1605909	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), mood disorder NOS, depressive disorder NOS, and sleep disorder.

2. Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702 .


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1994 until April 2000. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The competent medical evidence reflects the Veteran has an acquired psychiatric disorder due to active service.

2. The Veteran's chronic sleep impairment is a symptom of his acquired psychiatric disorder.

3. This decision grants service connection for an acquired psychiatric disorder; thus, the issue of whether the Veteran is entitled to medical care for his psychiatric disability under 38 U.S.C.A. § 1702 is moot.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2. The claim for entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder is moot and must be dismissed. 38 U.S.C.A. §§ 1702, 1710, 7105(d)(5) (West 2014); 38 C.F.R. §§ 17.36, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting in full the benefits sought on appeal for the issues decided here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a)

PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Acquired psychiatric disorder

The Veteran avers that he currently has a psychiatric disorder related to his military service. An essential element of a claim for service connection for a mental condition is medical evidence diagnosing the disorder. A diagnosis of a mental disorder must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-5) and treated for PTSD, anxiety disorder not otherwise specified (NOS), mood disorder NOS, and depressive disorder NOS. (See June 2014 private medical report and August 2011 VA medical examination).

The Board notes that the Veteran avers he suffers from a sleep disorder related to his military service. The claims record reflects that the Veteran's chronic sleep impairment is a symptom of his diagnosed PTSD. (See August 2011 VA medical examination).  As such, the Board will focus its discussion on the acquired psychiatric condition, which includes the Veteran's chromic sleep impairment symptom. 

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that during his military service he served in South Korea where he searched for dead bodies after a mudslide. VA has conceded this non-combat stressor. 

Additionally, the Veteran avers that during his military service (while on leave); he was a witness to a suicide during a party. (See February 2011 VA mental health consult, August 2011 VA medical examination, and June 2014 private medical report).  

A third element of a claim for service connection for PTSD requires medical evidence of a link between current symptomatology and the claimed in-service stressor. In an August 2011 VA medical examination report, the clinician opined that the Veteran's mild chronic PTSD is more likely than not related to him witnessing the suicide at a party in 1999. The clinician further opined that the Veteran's PTSD is less likely than not related to his experiences in South Korea. The clinician explained that the Veteran's reaction of helplessness in witnessing a suicide during military service suggests that is the primary trauma that bothers him.

In a June 2014 private medical report, the clinician opined that the Veteran's service connected back, bilateral knee, and in-service trauma are more likely than not aggravating his mood disorder and PTSD.

In light of the Veteran's in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified (NOS), mood disorder NOS, and depressive disorder NOS, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for an acquired psychiatric disorder is granted.


Medical Care Pursuant to 38 U.S.C.A. § 1702 

As the Veteran has been awarded service connection for a psychiatric disorder in this decision, the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C.A. § 1702  is moot. See 38 C.F.R. § 17.37(b) (2015). The Veteran will be afforded equal or greater access to VA treatment by virtue of his now established award of service connection for psychiatric disability. See 38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.36 (2015). As such, the appeal as to this specific issue is dismissed. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, mood disorder NOS, and depressive disorder NOS is granted.

The claim for entitlement to medical care under 38 U.S.C.A. § 1702 is moot, and that appeal for benefits is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


